Citation Nr: 0631777	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with history of peripheral 
neuropathy of the legs and feet (low back disability), on a 
direct basis and secondary to service connected right knee 
injury.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran appeared at a local hearing at the 
RO before a Decision Review Officer dated in December 2003.

The Board remanded the claim to the RO in May 2005 for 
further development and consideration. 


FINDINGS OF FACT

Low back problems during service were acute and transitory 
and resolved without residual disability.  The veteran's 
current low back disability began years after service, was 
not caused by any incident of service, and was not caused by 
or permanently worsened by his service-connected right knee 
injury.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected right knee injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence 
that is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This 
was not accomplished in this case.  However, the notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Further, the veteran's 
claim was scrutinized under these standards during the 
appeal period.  See 66 Fed. Reg. 45,629 (August 29, 2001); 
VA O.G.C. Prec. Op. No. 7-2003 (November 19, 2003).  

The Board concludes that the RO letters sent in September 
2004 and July 2005 adequately informed the veteran of the 
information and evidence needed to substantiate his claim 
for service connection for a low back disability, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to his claim.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the 
RO obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was afforded two examinations 
in which opinions on the etiology of his current low back 
condition were rendered.   

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish the degree of 
severity of the condition or the effective date for the 
claim by an April 2006 supplemental statement of the case.  
The notice requirement cannot be satisfied by reference to 
various post-decisional communications issued for unrelated 
purposes, such as the supplemental statement of the case 
from which the claimant might have been able to infer what 
evidence was lacking.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328, 1335 (Fed. Cir. 2006); but see 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006) (in cases in which the appellant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim, any error by the Board in deciding that post-
decisional documents satisfy the duties to notify and assist 
the veteran is nonprejudicial).  Despite the inadequate 
notice provided to the veteran concerning these elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As the Board concludes below 
that service connection for a low back disability is not 
warranted, any question as to the appropriate rating or 
effective date to be assigned is rendered moot.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Analysis

The veteran served on active duty from March 1970 to October 
1971.  His service medical records indicate that he was 
treated for back complaints during service throughout 1970.  
In September 1970, he stated that he has had back pain the 
past six years.  On a medical history form at the time of 
the November 1971 separation examination, the veteran 
checked that he did not have recurrent back pain.  The 
objective July 1997 separation examination report included a 
notation that the veteran's spine and other musculoskeletal 
systems were normal.

A January 1972 VA examination report is negative for any 
complaints or findings of a low back disability.  A private 
progress note dated in July 1987 noted that the veteran 
complained of a low back muscle spasm and pain.  It was 
noted that the initial injury was two years earlier when he 
bent over and felt something pop.  

A private X-ray study of the lumbar spine conducted in 
February 1995 was normal.  A private X-ray study of the 
lumbar spine conducted in January 1996 noted some disc space 
narrowing and anterior osteophyte formation.  Private 
medical records dated in December 1995 noted that the 
veteran complained of low back pain of two or three week's 
duration.  The veteran stated that he has had intermittent 
low back pain since a bicycle accident.  An April 1996 
private progress note indicated that the veteran had a 
history of chronic back pain since 1985, secondary to an 
injury.  The diagnosis was degenerative disc disease with 
radicular pain.  A private lumbar spine X-ray study 
conducted in August 1999 noted that the veteran had early 
mild degenerative disc disease at L4-L5 and L5-S1; and 
possible calcified fragment in the lower lumbar spinal canal 
at L4-L5.  Private medical records note that the veteran 
sustained a work-related lumbar spine injury in July 1999 
when bending, stooping, and lifting.  Private medical record 
note that the veteran complained of low back pain.  The 
examiner noted that the veteran's condition was related to a 
previous work-related injury.  

A VA examination was conducted in July 2002.  The pertinent 
diagnosis was chronic low back pain with radiation into the 
left lower extremity.  The examiner stated that there is no 
connection between the veteran's service-connected right 
knee disability and his low back and hip pain; and that 
these conditions began as a result of work-related heavy 
lifting.  The examiner also noted that the veteran's private 
medical records document this conclusion very clearly.

A VA examination was conducted in October 2005.  The 
examiner stated that the veteran claims file was reviewed.  
The diagnosis was degenerative disc disease of the 
lumbosacral spine, less likely than not related to the 
veteran's right knee condition.  It was noted that he 
veteran injured his back prior to active duty, and he had 
multiple post-service work-related lifting injuries.  In an 
addendum dated in March 2006, the examiner stated that the 
veteran's back pain was less likely than not related to 
active duty nor was it permanently impaired as a result of 
active duty.  The examiner stated that the veteran's current 
back injury was more likely than not related to the work-
related lifting injury sustained in the mid-1980's.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including degenerative disc disease or arthritis, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Where there is a chronic disease shown as 
such in service or within the presumptive period under § 
3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however, remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-
service- connected disability, which is proximately due to 
or the result of a service-connected condition, the veteran 
will be compensated for the degree of disability (but only 
that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran is in receipt of service connection for a right 
knee injury, rated 10 percent disabling.  The veteran has 
alleged that his current low back disability either had its 
onset during service or that it is related to his service-
connected right knee injury.  However, the veteran, as a 
layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is no competent medical 
evidence of record linking his service-connected right knee 
disability to his low back disability.  

The evidence as a whole does not show continuity of 
symptomatology of a low back disability since service.  38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 
(1991).  In fact, the post-service medical records indicate 
a clear break in the continuity of symptomatology.  A 
January 1972 VA examination report is negative for any 
complaints or findings of a low back disability.  In 1987, 
the veteran related that an initial injury occurred two 
years earlier causing his low back pain, which would be 
almost 14 years after his separation from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The 
veteran sustained another work-related injury in July 1999.  
In fact, as discussed above, two VA examiner's have stated 
that it is more likely that a work-related injury in the 
mid-1980's is the cause of the veteran's current low back 
disability, and is not related to service or to his service-
connected right knee injury.  These opinions constitute 
credible medical evidence of an intercurrent low back 
injury.  See 38 C.F.R. § 3.303(b), supra.

The weight of the competent medical evidence demonstrates 
that the low back problems during service were acute and 
transitory and resolved without residual disability, and 
that any current low back disability began more than 14 
years after the veteran's active duty, was not caused by any 
incident of service, and is not proximately due to or the 
result of his service-connected right knee injury.  The 
Board concludes that neither direct nor secondary service 
connection for a low back disability is warranted.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. .


ORDER

Service connection for a low back disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


